Title: To James Madison from John G. Munn, 2 December 1816
From: Munn, John G.
To: Madison, James



Sir
Hart Hall in the Harbor of New Haven Cont. 2nd: of Decemr: 1816

Yor partishioner begs leave to state that in the month of Augt. last he was driven by force to hand in the Resignation of 1st. Lieut: in the 2nd: Regt: of Inft. in the Army of the United States by Majr: Worth  of the same Regt: contary to his wishes and inclination.  As it is in Maj: Worths own hand righting the undersigned humbly requests a nonexciptance of sd: Resignation as it was contary to hi   :torn extorted from him in an arbitary manner.
Your petitioner further begs leave to state that he was Reappointed in the Army in Decemr: 1815 and that the Officers previously retained were all hostile against those Reappointed.  The undersigned therefore humbly requests an. Nonexciptance of sd: Resignation and if he is guilty of any crime worthy of notice to direct a trial, or grant a transfer into any other part of the Army.  Your partishioner further begs leave to state that he is too much disabled to procure a sustinance for himself and family by Manual Labor.  The Resignation is accepted by Genl. Brown to take affect the 1st: of Jany. 1817 previous to which time it is humbly prayed that relief will be granted.  I have the Honor Sir to be verry Respy. your most Obt: friend and verry humble Servt:

John G Munn1st: Lieut: 2nd: Inft


